                          Case 2:17-cr-00313-JFC Document 83 Filed 01/10/19 Page 1 of 7
AO 245B (Rev 02/18)   Judgment in a Criminal Case
                      Sheet I



                                        UNITED STATES DISTRICT COURT
                                     WESTERN District of PENNSYLVANIA
                                                      )
               UNITED STA TES OF AMERICA              )    JUDGMENT IN A CRIMINAL CASE
                           v.                         )
                                                      )
                                                      )    Case Number:   17-313-01
               CHRISTOPHER ROBERT WOODS               )
                                                           USM Number:                                  38731068
                                                                         )
                                                                         )      Jay J. Finkelstein
                                                                         )      Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)       2
                                  --------------------------------------
•     pleaded nolo contendere to count(s)
      which was accepted by the court.

D     was found guilty on count(s)
      after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                 Nature of Offense                                                         Offense Ended
                                Possession of and Access with Intent to View the Visual
18 USC §2252(a)(4)(B)           Depicitions of Minors Engaged in Sexually Explicit Conduct                1/8/2015                    2




       The defendant is sentenced as provided in pages 2 through         7 --          of this judgment. The sentence is imposed pursuant to
                                                                       ---
the Sentencing Refonn Act of 1984.

D     The defendant has been found not guilty on count(s)

t8J            - - - - - - - - - - - - - t8J
      Count( s) 1                                           is   D   are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                       January 9, 2019
                                                                       Date of Imposition of Judgment




                                                                       Joy Flowers Conti, Senior United States District Judge
                                                                       Name and Title of Judge


                                                                       January 10, 2019
                                                                       Date
                           Case 2:17-cr-00313-JFC Document 83 Filed 01/10/19 Page 2 of 7
AO 245B (Rev. 02/18)   Judgment in Criminal Case
                       Sheet 2 - Imprisonment
                                                                                                        Judgment -   Page   2   of   7
 DEFENDANT:                  CHRISTOPHER ROBERT WOODS
 CASE NUMBER:                17-313-0 I


                                                               IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 30 months




      ~   The court makes the following recommendations to the Bureau of Prisons:
                   that defendant be incarcerated as close to Pittsburgh, PA as possible; and
                   that defendant be permitted to volunteer to assist other inmates with reentry, resumes and job searches



      D   The defendant is remanded to the custody of the United States Marshal.

      D   The defendant shall surrender to the United States Marshal for this district:

          D   at                                   D    a.m.     D   p.m.     on

          D   as notified by the United States Marshal.

      ~ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D   before 2 p.m. on
          ~   as notified by the United States Marshal.
          D   as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                           to

 at                                                    , with a certified copy of this judgment.
      ---------------

                                                                                                      UNITED ST ATES MARSHAL




                                                                            By
                                                                                                   DEPUTY UNITED ST ATES MARSHAL
                           Case 2:17-cr-00313-JFC Document 83 Filed 01/10/19 Page 3 of 7
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ _
                                                                                                                       3_      of        7
DEFENDANT:                 CHRISTOPHER ROBERT WOODS
CASE NUMBER:               17-313-01
                                                      SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
10 years




                                                     MANDATORY CONDITIONS
I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             IZI   The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. ( check if applicable)
4.    0     You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.    IZI   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    IZI   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     0    You must participate in an approved program for domestic violence. (check    if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                          Case 2:17-cr-00313-JFC Document 83 Filed 01/10/19 Page 4 of 7
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release

                                                                                               Judgment-Page _ _ _4 _ _ of _ _ _7_ __
DEFENDANT:                   CHRISTOPHER ROBERT WOODS
CASE NUMBER:                 17-313-01


                                      ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    lfyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date - - - - - - - - - - - -
                        Case 2:17-cr-00313-JFC Document 83 Filed 01/10/19 Page 5 of 7
AO 245B(Rev 02/18)   Judgment in a Criminal Case
                     Sheet 3D- Supervised Release

                                                                                                    Judgment-Page      5     of         7
DEFENDANT:              CHRISTOPHER ROBERT WOODS
CASE NUMBER:            17-313-01


                                      SPECIAL CONDITIONS OF SUPERVISION
 14.      The defendant shall not illegally possess a controlled substance.
 15.      The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
 16.      The defendant is permitted to possess or use a computer and is allowed access to the Internet. However, the defendant is not
permitted to use a computer, or other electronic communication or data storage devices, including a cell phone, to access child
pornography or to communicate with any individual or group for the purpose of promoting sexual relations with children. The defendant
shall consent to the installation of any hardware or software to monitor any computer, or other electronic communication or data storage
devices used by the defendant to confirm compliance with this condition. The defendant shall pay the monitoring costs as directed by the
probation or pretrial services officer. Furthermore, the defendant shall consent to periodic unannounced examinations by the probation or
pretrial services officer of any computers, cell phones, or other electronic communication or data storage devices that the defendant has
access to, to confirm compliance with this condition. Additionally, the defendant shall consent to the seizure and removal of hardware
and data storage media for further analysis by the probation or pretrial services officer, based upon reasonable suspicion of a violation of
the conditions imposed in this case, or based upon reasonable suspicion of unlawful conduct by the defendant. Failure to submit to the
monitoring or search of computers and other electronic communication or data storage devices used by the defendant may be grounds for
revocation.
17.       If the defendant's employment requires the use of a computer, the defendant may use a computer in connection with the
employment approved by the probation or pretrial services officer, provided the defendant notifies their employer of the nature of the
conviction or charge. The probation or pretrial services officer shall confirm compliance with this notification requirement.
18.       The defendant shall provide the U.S. Probation Office with accurate information about the defendant's entire computer system
(hardware or software) and other electronic communication or data storage devices or media to include all passwords used and the name
of the Internet Service Provider(s). The defendant also shall abide by the provisions of the Computer Restrictions and Monitoring
Program approved by the Court.
19.       The defendant shall submit his person, property, house, residence, vehicle, papers, business or place of employment, to a search,
conducted by a United States probation or pretrial services officer at a reasonable time and in a reasonable manner, based upon
reasonable suspicion of contraband or evidence of a violation of a condition of supervision. Failure to submit to a search may be grounds
for revocation. The defendant shall inform any other residents that the premises may be subject to searches pursuant to this condition.
20.       The defendant shall not possess or access with intent to view any materials, including pictures, photographs, books, writings
drawings, videos, or video games depicting and/or describing child pornography as defined at 18 U .S.C. § 2256(8), or obscene visual
representations ofthe sexual abuse of children as defined at 18 U.S.C. § 1466A.
21.       With the exception of brief, unanticipated, and incidental contacts, to include the defendant's place of employment and/or
volunteer activity, the defendant shall not associate with children under the age of 18, except for immediate family members, unless in
the presence of an adult who has been approved by the probation officer.
22.       The defendant shall participate in a mental health and/or sex offender treatment program, approved by the probation officer,
until such time as the defendant is released from the program by the Court. The defendant shall abide by all program rules, requirements,
and conditions of the sex offender treatment program, including submission to polygraph testing; said testing shall continue throughout
the term of supervision in order to monitor and ensure compliance with the conditions of supervision. Further, the defendant shall be
required to contribute to the costs of services for any such treatment in an amount determined by the probation officer, based on
defendant's ability to pay but not to exceed the actual cost. The Probation Office is authorized to release the defendant's presentence
report to the treatment provider if so requested.
23.       As required by 18 U.S.C. §§ 3563 (a) (8) and 3583 (d), and the Sex Offender Registration and Notification Act (SORNA, 42
U.S.C. § 16901 et seq.), the defendant shall report the address where he will reside and any subsequent change of residence to the
probation officer responsible for defendant's supervision, and further shall register as a convicted sex offender in any state where he
resides, is employed, carries on a vocation, or is a student.
24.       The defendant shall not enter into a rental agreement and/or purchase computers, cell phones, or electronic communication or
data storage devices without the consent of the probation officer. Furthermore, the defendant shall not make excessive and/or
unexplained purchases of items ordinarily related to children under the age of I 8, without approval of the probation officer.
25.       The defendant shall provide the probation officer with access to any requested financial information.
26.       The defendant shall not frequent and/or loiter within 500 feet of places where children congregate on a regular basis, such as,
but not limited to, schools; playgrounds; children's toy and/or clothing stores; video arcades; daycare centers; swimming pools; zoos;
amusement parks, or other places primarily used or that can reasonably be expected to be used by children under the age of 18, without
prior permission of the probation officer.
27.       The defendant shall not photograph and/or videotape any children under the age of 18 without the written consent of their parent
or legal guardian who is aware of the nature of the defendant's history, characteristics and/or convictions(s) and has been approved by
the probation officer.
                            Case 2:17-cr-00313-JFC Document 83 Filed 01/10/19 Page 6 of 7
AO 2458 (Rev 02/18)   Judgment in a Criminal Case
                      Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment -   Page _..::.6_ _   of     7
 DEFENDANT:                      CHRISTOPHER ROBERT WOODS
 CASE NUMBER:                    17-313-01
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                  JVT A Assessment*                                                 Restitution
 TOTALS           $   100                     $                                   $                             $



 D     The detennination of restitution is deferred _ _ _ _ . An Amended Judgment in a Criminal Case (AO 245CJ will be entered
 until after such detennination.

 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                              Total Loss**                              Restitution Ordered                       Priority or Percentage




 TOTALS                              $ _ _ _ _ _ _ _ _ __


 D      Restitution amount ordered pursuant to plea agreement $
                                                                             -----------
 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S. C. § 36 l 2(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 l 2(g).

 D      The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

        D    the interest requirement is waived for            D       fin   D   restitution.

        D    the interest requirement for         D     fine       D    restitution is modified as follows:


 *     Justice for Victims ofTrafficking Act of 2015, Pub. L. No. I 14-22.
 **    Findings for the total amount of losses are required under Chapters 109A, 110, 1 I0A, and 113A of Title 18 for offenses committed on
       or after September 13, 1994, but before April 23, 1996.
                           Case 2:17-cr-00313-JFC Document 83 Filed 01/10/19 Page 7 of 7
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                                       Judgment -    Page       7       of          7
DEFENDANT:                   CHRISTOPHER ROBERT WOODS
CASE NUMBER:                 17-313-01


                                                          SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     0    Lump sum payment of$               100                   due immediately, balance due


           •    not later than                                           , or
           •    in accordance with
                                          •     C
                                                      •      D,
                                                                    •     E, or       D   F below; or

B
      •    Payment to begin immediately (may be combined with                     • c,          OD,or          D F below); or
C     D    Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

D     D    Payment in equal     _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ _ _ over a period of
                        (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g. 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

0    The defendant shall forfeit the defendant's interest in the following property to the United States:
     thumb drive (tag number E0000 I 73): black laptop case with laptop and portable drives (tag number E000 I 74); black silver iPhone (tag number E0000I 75); black laptop
     case with laptop (tag number E0000 178); brown laptop bag with IBM computer (tag number E0000 180); black laptop bag with Dell laptop (tag number E0000l 82);
     black laptop bag IM/X2 Think Pad laptop (tag number E0000I 83): black Dell laptop (tag number E0000l84): black Think Pad laptop (tag number E0000l85): black
     Lenovo Think Pad laptop (tag number XX-XXXXXXX)
Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
